Citation Nr: 1615386	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-45 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.

In March 2013, the Board issued a final decision on the Veteran's initial rating claim for degenerative disc disease of L5-S1.  The Board found that the Veteran was entitled to an initial rating of 10 percent prior to July 3, 2010, and 20 percent thereafter for degenerative disc disease of L5-S1.  The issue of TDIU was remanded to the RO for a VA examination.  A September 2014 rating decision by the RO denied the claim for TDIU.

The issue of entitlement to an increased rating for degenerative disc disease of L5-S1 has been raised by the record in the November 2015 post remand brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  Recent amendments to VA's regulations describe the specific and limited manner and methods by which a claim can be initiated and filed and do not specifically contemplate issues being raised by the record before the Board and the Board taking action to designate the issue as a claim and refer the matter to the AOJ.  See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160 (2015).  However, the amendments did not modify or remove 38 C.F.R. § 19.9(b) (2015), which provides that the Board "shall refer to the [AOJ] for appropriate consideration and handling in the first instance all claims reasonably raised by the record that have not been initially adjudicated by the [AOJ], except for claims over which the Board has original jurisdiction."  The Board therefore notes that it does not currently have jurisdiction over the issue of entitlement to an increased rating for degenerative disc disease of L5-S1 and refers this matter to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).
If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2015).
 
The Veteran's disability rating percentages do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b) (2015).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension Service for consideration of an extra-schedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran claims that his lower back condition prevents him from working.  He reported that he stopped working in December 2008 as a custodian due to lower back pain.  See May 2013 VA examination.  The Veteran and his representative have consistently argued that his lower back condition interferes with employment in subsequent statements to the RO and the Board.

Additionally, the record contains third party statements suggesting that the Veteran missed periods of work due to his lower back condition.  An April 2013 statement from Shady Grove Missionary Church reported that the Veteran was unable to perform custodian duties due to complaints of back pain and several emergency room visits that caused him to miss work.  April 2013 third party statements reported that the Veteran had multiple emergency room visits to treat back pain. 

In May 2013 the Veteran was afforded a VA examination.  The examiner opined that the Veteran's lower back condition impacts his ability to work because he is unable to perform heaving lifting or prolonged walking and standing.

As the evidence shows that the Veteran stopped working due to his lower back condition, extraschedular consideration pursuant to 4.16(b) is warranted.

Accordingly, this claim is REMANDED for the following action:

1. Pursuant to 38 C.F.R. § 4.16(b), the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to a TDIU.

2. Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






